Case 2:20-cv-00204-AWA-RJK Document 37 Filed 05/09/20 Page 1 of 4 PageID# 361



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

LIGHTHOUSE FELLOWSHIP CHURCH,                    )
                                                 )
               Plaintiff,                        )    Civil Action No. 2:20-cv-00204-AWA-RJK
                                                 )
       v.                                        )
                                                 )
RALPH NORTHAM, GOVERNOR,                         )
                                                 )
               Defendant.                        )


                            DEFENDANT’S NOTICE OF
                      ISSUANCE OF EXECUTIVE ORDER 61 AND
                   ORDER OF PUBLIC HEALTH EMERGENCY THREE

       Defendant submits this notice to alert the Court to the issuance of a new Executive Order,

which amends the Executive Orders challenged in this case. Yesterday, in conjunction with State

Health Commissioner M. Norman Oliver, the Governor issued Executive Order 61 and Order of

Public Health Emergency Three, Phase One Easing of Certain Temporary Restrictions Due to

Novel Coronavirus (May 8, 2020) (EO 61) (attached as Exhibit 1).

       EO 61 reiterates that the restrictions imposed in prior Orders, including the prohibition on

gatherings of more than ten people, were designed “to slow the spread of [COVID-19]” and

“were necessary to save lives.” EO 61, p. 1. These measures “lowered transmission rates” and

“also prevented [Virginia’s] healthcare systems from being overwhelmed—affording . . .

healthcare systems and healthcare providers time to acquire the tools and resources necessary to

respond to the virus.” Id.

       EO 61 explains that, because the “efforts and sacrifices” undertaken “seem to have

slowed the spread of the virus,” the time has come to “set the path forward” by “eas[ing] some of

the restrictions.” EO 61, p. 2. The Order stresses, however, that “[t]he path forward will not be



                                                 1
Case 2:20-cv-00204-AWA-RJK Document 37 Filed 05/09/20 Page 2 of 4 PageID# 362



business as usual,” that “the virus . . . is still present,” and that Virginians must “remain vigilant,

cautious, and measured” in the next phase of the response. Id.

        EO 61 specifically states that it “amends Executive Order 55.” EO 61, p. 10. Among

other changes, EO 61 modifies the temporary gatherings restriction as it applies to “religious

services.” Id. at 7. Beginning on Friday, May 15, 2020—six days from today—“individuals may

attend religious services” in groups larger than ten so long as such services are “limited to no

more than 50% of the lowest occupancy load on the certificate of occupancy of the room or

facility in which the religious services are conducted” and various other social-distancing and

hygiene requirements are followed. Id. at 7–8.

        Lighthouse alleges that its “church building has a total occupancy limit of 293

individuals” based on the building’s “fire inspection,” and that the “sanctuary where its worship

services are held typically seats approximately 225 persons.” Compl. ¶ 55. To the extent these

allegations accurately reflect “the lowest occupancy load on the certificate of occupancy of the

room or facility in which the religious services are conducted,” EO 61, p. 7, nothing in EO 61 (or

EO 55 as amended) will prohibit Lighthouse’s members from attending in-person religious

services with more than 100 individuals present as of next Friday, May 15, 2020, provided

everyone in attendance complies with EO 61’s additional requirements. With respect to the six

days until Friday, May 15, the Court should deny plaintiff’s motion for the reasons articulated in

defendant’s Memorandum in Opposition. See Dkt. 36.




                                                   2
Case 2:20-cv-00204-AWA-RJK Document 37 Filed 05/09/20 Page 3 of 4 PageID# 363



                                  Respectfully submitted,


                                  RALPH NORTHAM

                                  By:     /s/ Toby J. Heytens
                                        Toby J. Heytens
                                        Counsel for Defendant


Mark R. Herring                                  Toby J. Heytens (VSB No. 90788)
  Attorney General                                 Solicitor General
Erin B. Ashwell (VSB No. 79538)                  Michelle S. Kallen (VSB No. 93286)
  Chief Deputy Attorney General                  Martine E. Cicconi (VSB No. 94542)
                                                   Deputy Solicitors General
Victoria N. Pearson (VSB No. 48648)
Samuel T. Towell (VSB No. 71512)                 Jessica Merry Samuels (VSB No. 89537)
  Deputy Attorneys General                          Assistant Solicitor General
Jacqueline C. Hedblom (VSB No. 68234)            Zachary R. Glubiak (VSB No. 93984)
  Assistant Attorney General                       John Marshall Fellow
                                                 Office of the Attorney General
                                                 202 North Ninth Street
                                                 Richmond, Virginia 23219
                                                 (804) 786-7240 – Telephone
                                                 (804) 371-0200 – Facsimile
                                                 solicitorgeneral@oag.state.va.us




                                             3
Case 2:20-cv-00204-AWA-RJK Document 37 Filed 05/09/20 Page 4 of 4 PageID# 364



                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 9, 2020, a true and accurate copy of this paper was filed

electronically with the Court’s CM/ECF system, which will then send a notification of such

filing to the parties.


                                      By:    /s/ Toby J. Heytens
                                            Toby J. Heytens




                                                 4
